Citation Nr: 0110115	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  94-10 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran served on active duty from June 1954 to January 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California which denied entitlement to a total rating 
evaluation based upon individual unemployability.  The 
veteran has since moved and jurisdiction has been transferred 
to the Montgomery, Alabama RO.

The Board remanded this claim in October 1996 to schedule a 
VA examination.  The Board again remanded this claim in 
September 1999 to schedule a hearing before a Traveling 
Member of the Board at the RO.  

A Travel Board hearing was held in July 2000, before the 
undersigned Member of the Board rendering this decision, 
sitting in Montgomery, Alabama.  The undersigned Member of 
the Board had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 
2000). A transcript of the hearing testimony is on file.

During that hearing the issue of an increased rating for a 
bilateral foot disorder was withdrawn, and is no longer in 
contention. The veteran was previously granted non service-
connected pension benefits by the RO in May 1999.  In 
addition, the veteran raised the issue of service connection 
for chronic obstructive pulmonary disease.  That issue is not 
otherwise developed for appellate review, and as such is not 
before the Board for consideration at this time.  See Kellar 
v. Brown, 6 Vet. App. 157 (1994). The only issue before the 
Board at this time is entitlement to a TDIU.


FINDINGS OF FACT

1.  The veteran has one service connected disability; 
bilateral pes planus, rated as 50 percent disabling.  

2.  The veteran has not worked full-time since 1997, and has 
completed 3 years of college.  He has experience as a 
photographer, photo technician, letter carrier, and rental 
car driver.

3.  The veteran's service-connected disability does not 
render it impossible for the average person to follow a 
substantially gainful occupation or render him unable to 
secure or follow a substantially gainful occupation 
consistent with his occupational experience and education. 


CONCLUSION OF LAW

The criteria for the assignment of a total rating by reason 
of individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  The provisions, in effect, 
eliminate the "well-grounded" claims requirement. See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107). The bill also 
establishes a number of procedural requirements for VA in 
dealing with claims for benefits.

Under the newly enacted criteria, the Secretary shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain. In the 
case of a claim for disability compensation, the Secretary 
shall include providing a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  However, the 
secretary is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Id.

In the instant case, the Board has provided the veteran with 
requested hearings, and VA medical examinations necessary to 
provide an informed decision in this claim.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
and that if there are two or more disabilities, there is at 
least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2000).  
Veterans who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (2000).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability:

(1) Disabilities of one or both upper extremities, or one or 
both lower extremities, including the bilateral factor, if 
applicable,

(2) Disabilities resulting from common etiology or a single 
accident,

(3) Disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric,

(4) Multiple injuries incurred in action, or

(5) Multiple disabilities incurred as a prisoner of war. 38 
C.F.R. § 4.16(a).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation a result 
of service-connected disability shall be rated totally 
disabled without regard to whether an average person would be 
rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation. 
VAOPGCPREC 75-91; see also Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).

In this case, the veteran does not have a single disability 
rated at 60 percent.  Specifically, he has one service 
connected disability; bilateral pes planus, rated as 50 
percent disabling. However, this rating of 50 percent for the 
service-connected disability is not the end of the inquiry.  
The threshold question is whether the service-connected 
disability is sufficient, in and of itself, to render the 
veteran unable to secure or follow a substantially gainful 
employment.  

A VA examination in January 1997, noted that the veteran was 
unable to perform any duties requiring prolonged use of the 
feet, as in driving or any job requiring prolonged standing 
or walking.  However, he would be able to perform jobs where 
he was sitting at a desk which did not require more than 15 
minutes of standing or walking every hour, and did not 
require squatting or lifting heavy weights.

In a VA examination in January 1999, the veteran reported 
being a letter carrier for 16 years, but in 1984 he was 
medically retired because of continued shortness of breath.  
The examiner noted the veteran was service connected for 
bilateral pes planus.  He has had multiple surgeries on both 
feet.  The examiner noted 2+ edema of the ankles and feet.  
His great toe, left was 1/2 inch shorter than the rest of his 
toes. He had throbbing constant pain, and it was painful for 
him to walk. His gait was markedly unsteady. He can walk 1/2  
block to a block at most, then must sit due to pain.  He also 
had swelling of the ankles and feet and used a walking cane 
for support.  He used orthopedic shoes and special inserts to 
relieve pain on the right.  X-rays revealed some toe and foot 
deformities, the chronicity of the findings were uncertain, 
but not clearly acute.  The impression was multiple 
surgeries, to the feet because of hammertoe deformity; pes 
planus; painful calluses; gait disorder; and painful feet SP 
multiple foot surgeries.  

In a July 2000 Travel Board hearing, the veteran, in essence, 
testified that he was  medically retired from the U.S. Postal 
Service due to his bilateral foot disorder.  He indicated 
that he began drawing Social Security benefits at age 62.  
Later he stated that he was drawing California State 
disability beginning in December 1997. (The Board notes that 
on his original application for TDIU, he reportedly stopped 
working full time in 1993.)  He has worked part-time as a 
driver, as well as performing other odd jobs.  He testified, 
in essence, that he could no longer work due to congestive 
heart failure requiring oxygen 24 hours a day, and his foot 
disorder. However, he believed that even if it was only his 
bilateral foot disorder that was wrong with him, he still 
could not get a job because of his constant foot pain and 
aching. He noted that he still drove a car, but used cruise 
control on long trips.

The records reveals that the veteran was born in April 1936, 
and completed 3 years of college.  With respect to work 
history, he was a photographer, photo technician, letter 
carrier, and car driver for a rental car service.  He last 
worked full time in March 1993. He indicated that he could no 
longer work because of his feet and other conditions in his 
claim dated in April 1993.

After reviewing all of the evidence, and considering the 
veteran's educational and occupational experience, and the 
current nature and extent of his service-connected 
disability, as well as all applicable regulations, the Board 
finds the evidence does not demonstrate that his service-
connected disability is sufficient to render it impossible 
for the average person or for the veteran individually to 
secure and follow any substantially gainful occupation. He 
listed his service connected bilateral foot disorder, and 
other conditions (non-service connected) in the disability 
application as the disability that precluded him from working 
and stated that he last worked full time in 1993.  In 
evaluating his claim, the Board stresses that only 
disabilities stemming from the service-connected condition, 
namely, bilateral pes planus, may be considered.  The Board 
notes that the veteran has multiple severe debilitating 
medical problems, including gastrointestinal reflux disease; 
prostatic hypertrophy; bronchial asthma; low back pain; 
bilateral traumatic presbyopia; hypertension; anxiety 
reaction; diabetes mellitus; hypertensive cardiovascular 
disease; chronic obstructive pulmonary disease, oxygen 
dependent; and, congestive heart failure, which are not shown 
to be related to his service connected disability or 
otherwise service connected at this time. Further, the Board 
is precluded from considering the veteran's age in 
determining entitlement to this benefit.  38 C.F.R. § 4.19.  

In this case, the clinical evidence of record suggests that 
the veteran's nonservice-connected disabilities are 
significant in interfering with his ability to work.  In 
fact, the RO has granted him a non-service connected pension 
for these disorders.  

He worked for many years with the service connected disorder.  
Significantly, medical evidence of record, includes very 
extensive treatment records for his several chronic and 
severe medical conditions, as well as his bilateral foot 
disability.  The January 1997 VA foot examination noted that 
while the veteran was unable to perform any duties requiring 
prolonged use of the feet, he would be able to perform jobs 
where he was sitting at a desk which did not require more 
than 15 minutes of standing or walking every hour.

Thus, it is the Board's determination that the veteran is not 
precluded from performing a substantially gainful occupation 
as a result of his service-connected bilateral pes planus. 
Accordingly, entitlement to a total disability rating based 
on individual unemployability is not warranted. 

The fact that the veteran is unemployed is not enough.  The 
question is whether his service-connected disorder, without 
regard to any nonservice-connected disorders or advancing 
age, make him incapable of performing the acts required by 
employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  He 
has not presented, nor has the Board found, circumstances 
that place this veteran in a different position than other 
veteran's rated 50 percent disabling.  For a veteran to 
prevail on a claim based on unemployability, it is necessary 
that the record reflect some factor which takes the 
claimant's case outside the norm of such veteran. 38 C.F.R. 
§§ 4.1, 4.15 (1998); Van Hoose.  The veteran's bilateral pes 
planus, is not, in the Board's determination, so severely 
disabling as to render him or the average person similarly 
situated unable to secure and follow substantially gainful 
employment, nor does the evidence of record reflect that this 
condition would render him individually unable to follow a 
substantially gainful occupation.  

In reaching this conclusion, the Board has considered 38 
C.F.R. § 3.321(b), 4.16(b), which provides that, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity due 
exclusively to the service-connected disability or 
disabilities may be assigned.  The governing norm of these 
exceptional cases is a finding that the case presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.

In this case, the Board finds the evidence in its entirety 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of regular 
schedular standards.  Considering only the service-connected 
disorder, the Board finds that the veteran could perform 
gainful employment.  Therefore, the Board finds that he is 
not entitled to a total evaluation under the applicable 
provisions of 38 C.F.R. Parts 3 and 4.


(CONTINUED ON NEXT PAGE)




ORDER

The claim for entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities is denied.


		
	
	Member, Board of Veterans' Appeals


________________________________   
________________________________

Member, Board of Veterans' Appeals       Member, Board of 
Veterans' Appeals



 

